Citation Nr: 1501833	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-30 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, to include pes cavus, degenerative joint disease (DJD), metatarsalgia, and hammertoes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel

INTRODUCTION

The Veteran served on active duty from September 1965 to June 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In April 2014 the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.  In connection with the hearing, the Veteran submitted additional evidence, along with a signed waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2014). 

In February 2011, the Veteran filed a claim for service connection for a bilateral pes cavus foot deformity with degenerative arthritic changes resulting in metatarsalgia.  The RO denied service connection for pes cavus foot deformity with degenerative changes, metatarsalgia, bilateral.  The evidence of record reflects that the Veteran has been diagnosed with several foot disorders, and the September 2012 VA examination reflects diagnoses of hammertoes, metatarsalgia, pes cavus, bilateral foot DJD, and overriding 5th toes bilaterally.  Accordingly, the issue has been recharacterized as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The Virtual VA e-folder includes a transcript of the April 2014 hearing, but does not include any additional relevant evidence.  The VBMS e-folder does not include any documents.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain a clarifying medical opinion regarding the etiology of the Veteran's claimed foot disabilities and to obtain outstanding pertinent evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his feet.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file/e-folder.  

A specific request should be made for:

(1) records from the Mount Vernon VA Community Based Outpatient Clinic (CBOC) (whose parent facility is the Veterans Health Care System of the Ozarks); and 

(2) any outstanding records from the Columbia VA Medical Center (VAMC), to include the Lake of the Ozarks CBOC, to specifically include:

	(a) all records dated prior to December 2001; 
	(b) all records dated since November 2012;
	(c) records dated in July 2011, and;
	(d) any outstanding records of podiatry 	treatment dated between December 2001 and 	November 2012.

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  Ask the Veteran to submit a copy of any pertinent service records in his possession, to particularly include the military document dated in early 1965 confirming that he was not acceptable for service in 1962, as referenced during the September 2012 VA examination.  

3.  Request from the National Personnel Records Center (NPRC), or any other appropriate entity, any additional service treatment records, to include records dated prior to May 1965, to particularly include any examination reports dated in 1962.  

If additional service treatment records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

4.  Ask the Veteran to clarify whether he has filed a claim for Social Security Administration (SSA) disability benefits related to any of his feet disorders.  If so, obtain from the SSA a copy of any decision regarding the Veteran's claim for disability benefits as well as copies of all medical records underlying those determinations.  

5.  Contact the Veteran's VA podiatrist, Dr. D.J.D., as identified in an August 2009 letter, and ask him to provide an opinion addressing each of the following questions:

(a) Did the overriding 5th toes noted on induction examination in May 1965 increase in severity during active service?  If so, is there obvious or manifest (clear and unmistakable) evidence that such increase was due to the natural progression of the disorder?  

(b) Is the notation of overriding 5th toes, bilaterally, on induction examination in May 1965 indicative of the presence of pes cavus at that time?  

(c) If the notation of overriding 5th toes, bilaterally, on induction examination in May 1965 is indicative of the presence of pes cavus at that time, did pes cavus increase in severity during active service?  If pes cavus did increase in severity during service is there obvious or manifest (clear and unmistakable) evidence that such increase was due to the natural progression of the disorder?  

(d) If the notation of overriding 5th toes, bilaterally, on induction examination in May 1965 is not indicative of the presence of pes cavus at that time, did the Veteran's current pes cavus begin during active service or is it related to any incident of service, including the wearing of improperly fitting boots?

(e) Did the Veteran's current degenerative joint disease (DJD) of the feet begin during active service or is it related to any incident of service, including the wearing of improperly fitting boots?

(f) Did the Veteran's current metatarsalgia begin during active service or is it related to any incident of service, including the wearing of improperly fitting boots?

(g) Did the Veteran's current hammertoes begin during active service or are they related to any incident of service, including the wearing of improperly fitting boots?

(h) Are any of the Veteran's present foot disorders a congenital disease or defect?  If so, please indicate which, if any, disorder is a congenital disease, and whether such congenital disease first manifested during service or was aggravated beyond its natural progression during service.  Please indicate which, if any, disorder is a congenital defect and provide an opinion as to whether that condition was subject to a superimposed disease or injury during service which resulted in disability.  Please note that, for purposes of this opinion, a hereditary condition that can worsen over time should be considered a disease, as opposed to a defect.  

In contacting Dr. D.J.D., please provide the pertinent background information from the Veteran's service treatment records:

* In a May 1965 Report of Medical History at induction, the Veteran denied having or ever having had foot trouble.  

* Clinical evaluation of the feet on induction examination in May 1965 was abnormal.  It was noted that the Veteran had overriding 5th toes, bilaterally, which was not considered disabling.  A stamp on this report indicates that no additional defects were discovered upon inspection and the Veteran was found to be fit for military service.  

* In his June 1967 Report of Medical History at separation, the Veteran denied having or ever having had foot trouble.  The examiner commented that the Veteran's medical history had been reviewed and had been determined to be of no clinical significance.  On separation examination in June 1967, clinical evaluation of the feet was normal.  A scar was noted on the bottom of the left foot.  

Please advise Dr. D.J.D. that the absence of evidence of treatment in the service treatment records cannot, standing alone, serve as the basis for a negative opinion regarding the relationship between the Veteran's current foot disorders and service.

5.  If Dr. D.J.D. is unable to respond to the questions above, forward the claims file to an appropriate physician (preferably a podiatrist or orthopedic specialist) to obtain a medical opinion.  

The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must address each of the following questions:

(a) Is the notation of overriding 5th toes, bilaterally, on induction examination in May 1965 indicative of the presence of pes cavus at that time?  

(b) If the notation of overriding 5th toes, bilaterally, on induction examination in May 1965 is indicative of the presence of pes cavus at that time, did pes cavus increase in severity during active service?  If pes cavus did increase in severity during service is there obvious or manifest (clear and unmistakable) evidence that such increase was due to the natural progression of the disorder?  

(c) If the notation of overriding 5th toes, bilaterally, on induction examination in May 1965 is not indicative of the presence of pes cavus at that time, did the Veteran's current pes cavus begin during active service or is it related to any incident of service, including the wearing of improperly fitting boots?

(d) Did the Veteran's current degenerative joint disease (DJD) of the feet begin during active service or is it related to any incident of service, including the wearing of improperly fitting boots?

(e) Did the Veteran's current metatarsalgia begin during active service or is it related to any incident of service, including the wearing of improperly fitting boots?

(f) Did the Veteran's current hammertoes begin during active service or are they related to any incident of service, including the wearing of improperly fitting boots?

(g) Are any of the Veteran's present foot disorders a congenital disease or defect?  If so, please indicate which, if any, disorder is a congenital disease, and whether such congenital disease first manifested during service or was aggravated beyond its natural progression during service.  Please indicate which, if any, disorder is a congenital defect and provide an opinion as to whether that condition was subject to a superimposed disease or injury during service which resulted in disability.  Please note that, for purposes of this opinion, a hereditary condition that can worsen over time should be considered a disease, as opposed to a defect.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* In a May 1965 Report of Medical History at induction, the Veteran denied having or ever having had foot trouble.  

* Clinical evaluation of the feet on induction examination in May 1965 was abnormal.  It was noted that the Veteran had overriding 5th toes, bilaterally, which was not considered disabling.  A stamp on this report indicates that no additional defects were discovered upon inspection and the Veteran was found to be fit for military service.  

* In his June 1967 Report of Medical History at separation, the Veteran denied having or ever having had foot trouble.  The examiner commented that the Veteran's medical history had been reviewed and had been determined to be of no clinical significance.  On separation examination in June 1967, clinical evaluation of the feet was normal.  A scar was noted on the bottom of the left foot.  

* In December 2001, the Veteran presented to the VA podiatry clinic with complaints of hammertoes with pain to the balls of both feet with burning and sharp pain on ambulation.  The assessment was "HDS 2-5 with cocked up 5th toes b/l, plantarflexed 4th met R and 3rd L, HAV def b/l."  

* A November 2003 VA podiatry record reflects an assessment of pes cavus, metatarsalgia.  

* A September 2006 VA record includes an assessment of foot pain secondary to metatarsalgia.  

* November 2006, October 2009, and December 2010 VA podiatry records reflect an assessment of DJD, pes cavus, and metatarsalgia.  

* In an August 2009 letter, the Veteran's VA podiatrist wrote that he had seen the Veteran on a yearly basis for his foot problems and he had a cavus foot deformity with degenerative arthritic changes and subsequent disruption of his metatarsal heads resulting in metatarsalgia.  

* In his October 2011 notice of disagreement (NOD), the Veteran reported that he wore a size 9 boot in service, when his actual foot size was 10, and asserted that the improperly fitting footwear contributed to and aggravated his bilateral foot condition beyond its normal progression.  

* On VA examination in September 2012, the examiner indicated that the Veteran had hammertoes with a date of diagnosis in 2001, metatarsalgia with a date of diagnosis in 2002, pes cavus with a date of diagnosis in 2003, bilateral foot DJD with a date of diagnosis in 2005, and overriding 5th toes bilaterally, with a date of diagnosis in childhood.  The Veteran reported that he first realized that he had foot problems in childhood, prior to his teenage years.  He described foot pain and problems prior to service.  He reported that he was examined at a military induction center in 1962 and was determined not to be acceptable for military service.  He stated that he was issued size 9 boots when he entered into service, which were the incorrect size, and his feet were very painful, which he assumed was due to a need to break in the boots.  He reported wearing these boots every day of basic and advanced individual training (AIT) training and was issued different boots afterwards.  He described continued foot pain after issuance of the correct size boots.  The Veteran reported that his overriding 5th toe condition had not changed over the years and appeared to be the same as when he was a child.  

* The September 2012 VA examiner responded to the request for an opinion as to whether there was an increase in the Veteran's overriding 5th toes while he was on active duty by checking a box indicating that the claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  He explained that the Veteran confirmed that he had his overriding 5th toe condition for as long as he could remember and had foot pain prior to service and the Veteran reported that his 5th toe condition had appeared the same before, during, and after service.  The examiner commented that the pain the Veteran described from wearing tight boots during basic and AIT would be expected to be the case regardless of whether or not he had the 5th toe condition and he did not describe any change in the 5th toe condition due to the tight boots.  Therefore, the examiner concluded that there was no evidence of increase in the Veteran's fifth toe condition during service.  

* In his October 2012 VA Form 9, the Veteran asserted that his pre-service foot condition was aggravated by service.  He stated that, while the appearance of his overriding 5th toes had not changed over the years, the pain had gotten worse.  

* A November 2012 VA podiatry record reports that the Veteran had a cavus foot type, bilateral, with overlapping fifth digit, and had undergone a VA examination and was seeking documentation that his feet had been aggravated in service.  The assessment was DJD, pes cavus, and metatarsalgia.  The VA podiatrist stated that he had reviewed the VA examination and "had to agree with the examiner that this was the natural progression of the problem."  Dr. D.D. stated that the Veteran never went to sick bay for his problem during service and had problems prior to service.  

* In an April 2014 letter, the Veteran's brother described the Veteran as having an overriding 5th toe deformity since childhood.  He reported that the Veteran tried to enlist in the military in1962, but was not allowed to enlist because he did not pass the physical.  The Veteran's brother recalled being told by his parents that they had received letters from the Veteran during service in which he complained that his boots were too small and he was experiencing blisters and foot pain.  

* During the April 2014 hearing, the Veteran testified that he had tried to enter service prior to 1965, but he was not allowed in because of issues with his feet.  He indicated that it was noted on his May 1965 induction examination that his foot condition existed prior to service, and he had been born with it.  The Veteran denied any in-service treatment for his pes cavus.  

* The Veteran testified that his foot issues were the result of wearing undersized boots during service.  He described bruises and bleeding from the rubbing of his fifth toe overriding his fourth toe in the undersized boots.  

* The Veteran testified that he first received treatment for his foot condition immediately after separation from service, but the provider was no longer in practice and he had tried to obtain records, but they no longer existed.  

The examiner is advised that the absence of evidence of treatment in the service treatment records cannot, standing alone, serve as the basis for a negative opinion regarding the relationship between the Veteran's current foot disorders and service.

If further examination of the Veteran is deemed necessary, arrange for the appellant to undergo VA examination by an appropriate physician (preferably a podiatrist or orthopedic specialist) to obtain the above-noted opinion.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete explanation for all opinions expressed, should be set forth in the examination report.

6.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							CONTINUED ON NEXT PAGE









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




